ORDER

PER CURIAM.
Lynn Knox (“Employee”) appeals from the judgment of the Labor and Industrial Relations Commission (“Commission”) affirming the decisions of the administrative law judge (“AL J”) in her favor. The Commission found that the ALJ’s decisions were supported by competent and substantial evidence. Garden Ridge Management, Inc. (“Employer”) cross-appeals from the judgment of the Commission in its award of pain relief medication to be paid for by Employer.
Employee claims four points on appeal. First, she claims that the Commission erred in awarding her only thirty percent disability for her shoulder injury because the facts support a higher amount. Second, Employee argues that the Commission erred in not including future surgery for her in its award of future medical care. Third, she alleges that the Commission erred and exceeded its jurisdiction in declining to award her payment for Dr. Robert Poetz’ (“Dr.Poetz”) medical treatment. Fourth, Employee claims that the Commission erred in its disability award in her favor against the State Treasurer of Missouri, as custodian for Second Injury Fund.
In its sole point on cross-appeal, Employer claims that the Commission erred in awarding pain relief medication to Employee to be paid for by Employer. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).